Citation Nr: 1612595	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board previously remanded this case in July 2013.


FINDINGS OF FACT

The evidence of record shows that the Veteran has current hearing loss, had noise exposure in service, and began experiencing hearing loss symptoms during service.


CONCLUSION OF LAW

The criteria for an award of service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board grants the claim for hearing loss, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When the Board considers evidence, all reasonable doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, including hearing problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for hearing loss have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current hearing loss.  The February 2014 examiner recorded the Veteran's hearing as meeting VA's guidelines for hearing loss disability.  See 38 C.F.R. § 3.385.  Next, the evidence shows in-service noise exposure.  In statements to VA, the Veteran reported being exposed to artillery and helicopter noise.  Specifically, he reported unloading patients from helicopters.  His military personnel records show he was a medical assistant, had 11 months of Foreign Service, and was awarded the Republic of Vietnam Campaign Medal and Vietnam Service Medal.  As the Veteran's statements are detailed and constant with his personnel records, the Board finds him credible and that he had noise exposure in service.

Finally, lay evidence shows the onset of hearing problems in service.  Sensorineural hearing loss is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  As such, service connection can be demonstrated with lay statements of continuous symptoms.  See Walker, 708 F.3d at 1331.  In his April 2009 application for compensation, the Veteran reported the onset of hearing loss as 1969.  During June 2010 treatment, he reported hearing difficulty since military service in 1968.  Again in his September 2010 notice of disagreement, the Veteran noted impaired hearing at Camp Pendleton in 1968 or 1969.  The February 2014 examiner recorded the onset of hearing loss as 20 years prior, or about 1994.  

The Veteran denied post-service noise exposure in his work as a plumber and recreationally.  The Veteran had normal hearing based on audiometric testing at entrance into service.  At separation in July 1970, he had a whisper test, not an audiometric test.  January 2005 treatment notes positive hearing loss symptoms.  There is very little evidence between separation and 2005.  The February 2014 VA examiner gave an opinion against service connection of hearing loss based on the normal whisper test at separation and research against delayed-onset hearing loss.  The examiner's opinion is less probative because it relied on the premise that the Veteran had delayed-onset hearing loss, while he reported onset during service.  In so doing, the examiner did not consider all relevant evidence of record and the opinion appears to be premised on erroneous information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 460-61.  Weighing all reasonable doubt in the Veteran's favor and considering the onset of symptoms he reported, the Board finds that the Veteran's hearing loss began in service.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.102.  Service connection is warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


